CORRECTED OPINION

UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 99-4324

TERRENCE JARMINE DAVENPORT,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, District Judge.
(CR-98-125-3)

Submitted: April 13, 2000

Decided: July 20, 2000

Corrected Opinion Filed: July 27, 2000

Before WIDENER and WILKINS, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Timika Shafeek, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Terrence Jarmine Davenport appeals his jury conviction and sen-
tence on a charge of conspiracy to possess with intent to distribute
quantities of cocaine and cocaine base, in violation of 21 U.S.C.A.
§ 846 (West Supp. 1999). Davenport's attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), claiming
three errors, but concluding that there are no meritorious grounds for
appeal. Davenport was notified of his right to file an additional brief,
which he ultimately did after this court granted his motion for addi-
tional time to do so. In accordance with the requirements of Anders,
we have examined the entire record and find no meritorious issues for
appeal.

Davenport first claims that the trial court erred in denying his
motion to suppress on the ground that the co-conspirators who testi-
fied against him did so in exchange for leniency of their sentences.
Davenport's contention regarding 18 U.S.C. § 201(c)(2) (1994), has
been definitively rejected by this court and is without merit. See
United States v. Richardson, 195 F.3d 192 (4th Cir. 1999) (No. 98-
4139), cert. denied, 120 S. Ct. 837 (2000); United States v. Feurtado,
191 F.3d 420, 425 (4th Cir. 1999).

Next, Davenport claims that the district court erred in overruling
two defense objections during trial. Because we find no abuse of dis-
cretion in the district court's rulings, we reject this claim. See United
States v. Lancaster, 78 F.3d 888, 896 (4th Cir. 1996).

Davenport further alleges, by counsel, that the district court erred
in denying his motion for judgment of acquittal. When assessing the
sufficiency of the evidence of a criminal conviction on direct review,
"[t]he verdict of a jury must be sustained if there is substantial evi-
dence, taking the view most favorable to the Government, to support

                     2
it." See Glasser v. United States, 315 U.S. 60, 80 (1942). Given the
plethora of evidence against Davenport, and viewed in the light most
favorable to the Government, we find that a reasonable fact finder
could have found Davenport guilty as charged, and therefore, find
proper the district court's denial of Davenport's motion for judgment
of acquittal pursuant to Rule 29 of the Federal Rules of Criminal Pro-
cedure.

In his supplemental pro se briefs, Davenport challenges the credi-
bility of the prosecution's trial witnesses, claiming that they perjured
themselves, and claiming prosecutorial misconduct for allowing the
perjury. Our review of the record reveals that Davenport's attorney
did a capable job of cross-examining the prosecution's witnesses, and
that the prosecutor's conduct was not such that it deprived Davenport
of a fair trial. See United States v. Brockington, 849 F.2d 872, 875
(4th Cir. 1988). Moreover, this court will not review the credibility
of witnesses. See e.g., United States v. Burgos, 94 F.3d 964, 973 (4th
Cir. 1996) (en banc).

Accordingly, we affirm Davenport's conviction and sentence. This
Court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
Court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                     3